DETAILED ACTION
Note: The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 21-38 are pending and currently under consideration for patentability under 37 CFR 1.104

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under U.S.C. 120, 121, or 365 is acknowledged. The prior-filed application (15/714725 filed on September 25, 2017) is acknowledged.

Claim Rejections - 35 USC § 112B
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-31, and 33-38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 28, and all dependent claims thereof recites:
“the body” in line 4, which lacks antecedent basis;
“the outer sheath” in line 5, which lacks antecedent basis;
“the outer cavity” in line 6, which lacks antecedent basis; 
“the inner tool” in line 9, which lacks antecedent basis.
Claim 29 recites “the inner medical device” in lines 5-6, which lacks antecedent basis.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 21-31, and 33-38 rejected under 35 U.S.C. 103 as being unpatentable over Lenker et a. (US PG Pub. No. 2018/0289388) (hereinafter “Lenker”).
With respect to claim 21, Lenker teaches a medical catheter system for performing a medical procedure requiring movement between a sheath (abstract; see also Fig. 56A), and a medical device controllably directable through the sheath (stylet 5616 is directed through sheath 5602; see Fig. 56A), the system comprising: the sheath (sheath 5602 in Fig. 56A); the medical device movably disposed within the sheath (stylet 5616 is directed through sheath 5602; see Fig. 56A).
	However, Lenker does not explicitly teach a pneumatical appliance coupled to the medical device and operable to create a force urging the medical device in a first direction relative to the sheath.

Lenker discloses the following:
[0098] In another embodiment, steerability can be obtained using actuators on the surface or within the interior of the cannula to force bending of the cannula. These actuators can be typically electrically powered. In an embodiment, an actuator can comprise electrical leads, a power source, a compressible substrate, and shape memory materials such as nitinol. Such actuators may be distributed along the length of the cannula. The actuators may be placed so as to oppose each other. Opposing actuators are activated one at a time and not simultaneously and can generate a steering effect or back and forth motion.

[0186]... Such assisted control includes, but is not limited to, rotational electric motors, pneumatic actuators...

[0263] ... The actuator 4126 can comprise a stepper motor and controller, a geared actuator, hydraulic pistons, pneumatic pistons, linear motor, and the like.

Therefore, it would have been prima facie obvious to person having ordinary skill in the art when the invention was filed to utilize a pneumatical appliance in order to control steerability of a medical device, as evidence by Lenker (see par.0098).
	With respect to claim 22, Lenker teaches the medical device is a stylet (stylet 5616 in Fig. 56A).
	With respect to claim 23, Lenker teaches a cutting sheath (par.0310).
	With respect to claim 24, Lenker teaches the cutting sheath is electrosurgical (par.0310).
	With respect to claim 25, Lenker teaches the medical device is an electrosurgical instrument (par.0310).
	With respect to claim 26, Lenker teaches the sheath is a needle, and the medical device is a stylet (See Fig. 56A).
	With respect to claim 27, Lenker does not explicitly teach an endoscope and a working channel extending through the endoscope, and the sheath and medical device being disposed through the working channel of the endoscope. However, it is widely known in the art to utilize catheters in conjunction with endoscopes. Accordingly, such a modification over Lenker would only require routine skill in the art.
	With respect to claim 28, Lenker teaches an outer body comprising a proximal end, a distal end, a cavity extending through the body from the proximal end to the distal end, and a first connecting structure to detachably join to the outer sheath; and an inner member movably disposed within the outer cavity of the outer body, the inner member comprising an elongate body, a first end, a second end, and a lumen extending from the first end to the second end, and a second connecting structure on the inner member to detachably join to the inner tool with the inner member (par.0098, 0186, 0263; Note: it is understood that the recited structural components are impliedly set forth in Lenker’s pneumatic actuator and require mere routine skill in the art).
	With respect to claim 29, Lenker teaches a first elastic sealing portion disposed in an interface between the cavity of the outer body and the inner member; and a second sealing portion locating in the inner member to contact the inner medical device when the medical device is advanced into and through the lumen of the inner member (par.0098, 0186, 0263; Note: it is understood that the recited structural components are impliedly set forth in Lenker’s pneumatic actuator and require mere routine skill in the art).
	With respect to claim 30, Lenker teaches graduations or marks to indicate movement of the inner member relative to the outer body (par.0120).
	With respect to claim 31, Lenker teaches a positional locking feature for locking the inner member relative to the outer body (par.0104 “A releasable lock can be used to maintain the axial or longitudinal position of the inner tube 104 relative to the outer tube 106 until punching is required”).
	With respect to claim 33, Lenker teaches in the outer body is barrel-shaped (Fig. 56A).
	With respect to claim 34, Lenker teaches the inner member is plunger-shaped (Fig. 56A).
	With respect to claim 35, Lenker teaches a linear guide to prevent rotational motion between the inner member and outer body (Fig. 56A).
	With respect to claim 36, Lenker teaches the first connecting structure is located at the distal end of the outer body (Fig. 56A).
	With respect to claim 37, Lenker teaches a hermetically sealed internal chamber formed between the first sealing portion and the second sealing portion (par.0109).
	With respect to claim 38, Lenker teaches the first direction is non-linear (Fig. 56A).

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PUYA AGAHI whose telephone number is (571)270-1906. The examiner can normally be reached M-F 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on 5712724233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PUYA AGAHI/Primary Examiner, Art Unit 3791